1                                                                        FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON

2
                                                                Oct 04, 2019
3                       UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK  C


                       EASTERN DISTRICT OF WASHINGTON
4
     DONALD SMITH,                             No. 4:18-cv-05159-SMJ
5
                              Plaintiff,       ORDER DISMISSING CASE
6
                 v.
7
     BECHTEL NATIONAL INC. and
8    MISSION SUPPORT ALLIANCE
     LLC,
9
                              Defendants.
10

11         On October 3, 2019, the parties filed a stipulated dismissal, ECF No. 47.

12   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

13   IT IS HEREBY ORDERED:

14         1.    The parties’ Motion for Voluntary Dismissal, ECF No. 47, is

15               GRANTED.

16         2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

17               bear their own costs and attorneys’ fees.

18         3.    All pending motions are DENIED AS MOOT.

19         4.    All hearings and other deadlines are STRICKEN.

20         5.    The Clerk’s Office is directed to CLOSE this file.




     ORDER DISMISSING CASE - 1
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 4th day of October 2019.

4                       _________________________
                        SALVADOR MENDOZA, JR.
5                       United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
